UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION JUNE 30, 2016 São Paulo Corporate Towers Av. Presidente Juscelino Kubitschek, 1.909 Vila Nova Conceição 04543-011 - São Paulo - SP - Brasil Tel: +55 11 2573-3000 ey.com.br A free translation from Portuguese into English of Independent Auditor’s Report on interim financial information prepared in Brazilian currency in accordance with accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) Independent auditor’s report on interim financial information To Shareholders, Board of Directors and Officers Telefônica Brasil S.A. São Paulo - SP We have reviewed the individual and consolidated interim financial information of Telefônica Brasil S.A., (“Company”), contained in the Quarterly Information Form (Informações Trimestrais - ITR) for the quarter ended on June 30, 2016, which comprise the balance sheet as of June 30, 2016 and the related statements of income and of comprehensive income for the three-month and six-month period ended on June 30, 2016, and changes in equity and of cash flows for the six-month period then ended, including other explanatory information. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with Accounting Standard CPC 21 (R1) Interim Financial Reporting ( Demonstração Intermediária ) issued by Comitê de Pronunciamentos Contábei s - CPC and with IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in conformity with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of Quarterly Information Form (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with auditing standards and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual and consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the individual and consolidated interim financial information included in the Quarterly Information Form (ITR) referred to above were not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information Form (ITR), and presented consistently with the rules issued by the Brazilian Securities and Exchange Commission (CVM). São Paulo Corporate Towers Av. Presidente Juscelino Kubitschek, 1.909 Vila Nova Conceição 04543-011 - São Paulo - SP - Brasil Tel: +55 11 2573-3000 ey.com.br Other matters Statements of value added We have also reviewed the individual and consolidated interim Value Added Statement for the six-month period ended on June 30, 2016, prepared under management’s responsibility, whose presentation in the interim financial information is required by the rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to preparation of the Quarterly Information Form (ITR), and as supplementary information under IFRS, which do not require Value Added Statement presentation. This statement has been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that it is not fairly presented, in all material respects, in relation to the overall accompanying interim financial information. São Paulo, July 25, 2016. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Contador CRC-1SP144343/O-3 TELEFÔNICA BRASIL S.A. Balance Sheets At June 30, 2016 and December 31, 2015 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND SHAREHOLDERS’ EQUITY Note Current assets 17,576,182 15,185,519 18,541,442 17,909,303 Current liabilities 18,706,671 15,948,843 18,952,498 17,981,713 Cash and cash equivalents 4 5,063,123 4,206,595 5,675,712 5,336,845 Personnel, social charges and benefits 14 765,811 520,023 781,899 698,846 Trade accounts receivable, net 5 8,201,726 7,000,379 8,586,366 8,285,319 Trade accounts payable 15 7,405,874 7,496,947 7,564,743 8,373,235 Inventories, net 6 438,128 558,264 478,512 603,631 Taxes, charges and contributions 16 1,505,615 1,175,293 1,581,106 1,716,002 Taxes recoverable 7.1 2,128,408 2,164,544 2,172,151 2,521,292 Dividends and interest on equity 17 4,214,731 2,209,362 4,214,731 2,209,362 Judicial deposits and garnishments 8 263,895 235,343 263,928 235,343 Provisions and contingencies 18 1,008,714 894,069 1,008,714 914,377 Prepaid expenses 9 838,045 317,325 853,030 356,446 Deferred revenues 19 454,075 562,601 457,127 564,557 Dividends and interest on equity 17 18,156 18,645 - 489 Loans, financing, financial lease and contingent consideration 20 1,521,326 1,811,037 1,521,326 2,222,067 Derivative transactions 33 78,750 81,306 78,750 81,306 Debentures 20 122,343 120,924 122,343 120,924 Other assets 10 545,951 603,118 432,993 488,632 Derivative transactions 33 184,992 151,686 184,992 151,686 Other liabilities 21 1,523,190 1,006,901 1,515,517 1,010,657 Non-current assets 83,683,674 82,387,176 83,006,119 83,775,761 Short-term investments pledged as collateral 97,626 90,863 97,636 109,864 Non-current liabilities 14,233,419 13,056,610 14,275,297 15,136,109 Trade accounts receivable, net 5 164,173 217,621 267,490 330,451 Personnel, social charges and benefits 14 27,562 19,808 27,647 19,808 Taxes recoverable 7.1 551,605 337,477 552,807 409,653 Trade accounts payable 15 67,742 - 67,742 67,742 Deferred taxes 7.2 457,372 - 609,588 711,590 Taxes, charges and contributions 16 58,695 57,416 86,033 87,018 Judicial deposits and garnishments 8 5,714,185 4,880,489 5,785,751 5,518,120 Deferred taxes 7.2 - 155,951 - - Prepaid expenses 9 27,909 28,632 29,697 30,609 Provisions and contingencies 18 6,242,582 5,077,839 6,270,378 5,890,319 Derivative transactions 33 179,374 417,558 179,374 417,558 Deferred revenues 19 438,553 358,963 438,589 359,237 Other assets 10 55,137 55,228 55,935 62,799 Loans, financing, financial lease and contingent consideration 20 3,553,454 3,141,987 3,553,454 4,454,509 Investments 11 1,374,295 24,342,692 87,680 101,161 Debentures 20 3,430,209 3,423,790 3,430,209 3,423,790 Property, plant and equipment, net 12 30,248,885 22,019,076 30,313,493 30,476,765 Derivative transactions 33 61,417 82,421 61,417 82,421 Intangible assets, net 13 44,813,113 29,997,540 45,026,668 45,607,191 Liabilities for post-retirement benefits plans 32 80,465 76,616 80,465 85,343 Other liabilities 21 272,740 661,819 259,363 665,922 Equity 68,319,766 68,567,242 68,319,766 68,567,242 Capital 22 63,571,416 63,571,416 63,571,416 63,571,416 Capital reserves 22 1,347,952 1,347,952 1,347,952 1,347,952 Income Reserves 22 2,415,453 2,410,571 2,415,453 2,410,571 Premium on acquisition of equity interest 22 (75,388) (75,388) (75,388) (75,388) Other comprehensive income 22 (571) 25,468 (571) 25,468 Additional dividend proposed 22 - 1,287,223 - 1,287,223 Retained earnings 22 1,060,904 - 1,060,904 - TOTAL ASSETS 101,259,856 97,572,695 101,547,561 101,685,064 TOTAL LIABILITIES AND EQUITY 101,259,856 97,572,695 101,547,561 101,685,064 TELEFÔNICA BRASIL S. A. Income Statements For the three- and six-month periods ended June 30, 2016 and 2015 (In thousands of reais) Company Consolidated Three-month periods ended Six-month periods ended Three-month periods ended Six-month periods ended Note Operating revenue, net 23 9,912,641 8,414,876 18,270,754 16,836,157 10,510,049 9,962,125 20,941,445 18,945,203 Cost of sales and services 24 (5,007,150) (4,303,895) (9,164,401) (8,592,857) (5,300,261) (5,068,448) (10,656,903) (9,605,288) Gross profit 4,905,491 4,110,981 9,106,353 8,243,300 5,209,788 4,893,677 10,284,542 9,339,915 Operating income (expenses) Selling expenses 24 (3,092,816) (2,686,978) (5,675,176) (5,369,141) (3,105,136) (2,973,591) (6,090,665) (5,682,237) General and administrative expenses 24 (680,228) (456,692) (1,218,879) (877,733) (699,367) (531,434) (1,314,454) (961,254) Other operating income 25 89,265 130,938 721,937 243,712 90,473 146,631 754,770 260,457 Other operating expenses 25 (247,782) (256,443) (484,150) (514,397) (248,748) (281,115) (511,950) (539,079) Operating income 973,930 841,806 2,450,085 1,725,741 1,247,010 1,254,168 3,122,243 2,417,802 Financial income 26 699,109 1,568,219 1,446,710 2,181,793 722,433 1,633,509 1,520,633 2,280,064 Financial expenses 26 (1,027,368) (1,512,814) (2,071,416) (2,374,344) (1,028,492) (1,805,036) (2,143,485) (2,669,443) Equity pickup 11 194,369 123,002 450,380 327,452 476 440 724 672 Income before taxes 840,040 1,020,213 2,275,759 1,860,642 941,427 1,083,081 2,500,115 2,029,095 Income and social contribution taxes 27 (140,544) (150,397) (358,033) (411,107) (241,931) (213,265) (582,389) (579,560) Net income for the period 699,496 869,816 1,917,726 1,449,535 699,496 869,816 1,917,726 1,449,535 Basic and diluted earnings per share (in R$) Common shares 28 0.39 0.56 1.07 1.05 Preferred shares 28 0.43 0.62 1.17 1.16 TELEFÔNICA BRASIL S.A. Statements of Changes in Shareholders’ Equity Six-month periods ended June 30, 2016 and 2015 (In thousands of reais) Capital reserves Income Reserves Capital Premium on acquisition of interest Other capital reserves Treasury Shares Legal reserve Tax incentives Reserve for expansion and modernization Retained earnings Additional dividend proposed Other comprehensive income Total Equity Balances as of December 31, 2014 37,798,110 2,799,004 1,532,630 1,849 - - 2,768,592 232,465 44,950,095 Additional dividends proposed for year 2014 - (2,768,592) - (2,768,592) Expired equity instruments - 58,623 - - 58,623 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 1,220 - (1,220) - - - Cancellation of treasury shares, according to EGM of March 12, 2015 - - (112,107) 112,107 - Capital increase - EGM of April 28, 2015 15,812,000 - 15,812,000 Direct costs on capital increases (net of taxes), according to EGM of April 28, 2015 - - (62,812) - (62,812) Capital increase - EGM of April 30, 2015 295,285 - 295,285 Direct costs on capital increases (net of taxes), according to EGM of April 30, 2015 - - (3,776) - (3,776) Capital increase - merger of shares in GVTPart – EGM of May 28, 2015 9,666,021 - (1,188,707) - 8,477,314 Dissenters' right - Acquisition of GVTPart. - - - (86,023) - (86,023) Other comprehensive income - (218,422) (218,422) Net income for the period - 1,449,535 - - 1,449,535 Interim interest on equity - (515,000) - - (515,000) Interim dividends - (270,000) - - (270,000) Balances asofJune30, 2015 63,571,416 1,431,602 1,532,630 3,069 - 721,938 - 14,043 67,118,227 Expired equity instruments - 435,378 - - 435,378 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 3,859 - (3,859) - - - Direct costs on capital increases (net of taxes), according to EGM of April 28, 2015 - - 4,155 - 4,155 Dissenters' right - Acquisition of GVTPart. - - - (1,782) - (1,782) Premium on acquisition of equity interest by TData - (4,940) - (4,940) Other comprehensive income - 264,990 - 11,425 276,415 Net income for the period - 1,970,714 - - 1,970,714 Income allocation: Legal reserve - 171,013 - - (171,013) - - - Interim interest on equity - (1,230,925) - - (1,230,925) Expansion and modernization reserve - 700,000 (700,000) - - - Additional dividend proposed - (1,287,223) 1,287,223 - - Balances as of December 31, 2015 63,571,416 1,435,757 1,703,643 6,928 700,000 - 1,287,223 25,468 68,567,242 Additional dividends proposed for year 2015 - (1,287,223) - (1,287,223) Expired equity instruments - 66,060 - - 66,060 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 4,882 - (4,882) - - - Other comprehensive income - (26,039) (26,039) Net income for the period - 1,917,726 - - 1,917,726 Interim interest on equity - (918,000) - - (918,000) Balances asofJune30, 2016 63,571,416 1,435,757 1,703,643 11,810 700,000 1,060,904 - 68,319,766 TELEFÔNICA BRASIL S. A. Statements of Comprehensive Income For the three- and six-month periods ended June 30, 2016 and 2015 (In thousands of reais) Company Consolidated Three-month periods ended Six-month periods ended Three-month periods ended Six-month periods ended Net income for the year 699,496 869,816 1,917,726 1,449,535 699,496 869,816 1,917,726 1,449,535 Unrealized gains (losses) on investments available for sale 66 206 (172) (783) 66 206 (172) (783) Taxes on unrealized gains (losses) on investments available for sale (70) 58 266 (23) (70) 58 266 43 136 (114) (517) 43 136 (114) (517) Gains (losses) on derivative transactions 6,141 3,206 (17,277) (1,050) 6,141 3,321 (17,277) (935) Taxes on gains (losses) on derivative transactions (1,090) 5,874 357 (2,088) (1,090) 5,874 357 4,053 2,116 (11,403) (693) 4,053 2,231 (11,403) (578) Cumulative translation adjustments (CTA) on foreign currency transactions 423 (14,522) 5,210 (10,311) 423 (14,522) 5,210 Other net comprehensive income to be reclassified into income in subsequent periods 2,675 4,000 2,790 4,115 Gains (losses) on derivative transactions - (945,914) - (336,125) - (945,914) - (336,125) Taxes on gains (losses) on derivative transactions - 321,611 - 114,283 - 321,611 - 114,283 - (624,303) - (221,842) - (624,303) - (221,842) Losses on other comprehensive income (loss) - (695) - (695) Interest in comprehensive income of subsidiaries - (580) - (580) - Other net comprehensive income to be not reclassified into income in subsequent periods - Comprehensive income for the period, net of taxes 693,281 247,608 1,891,687 1,231,113 693,281 247,608 1,891,687 1,231,113 Basic and diluted earnings per share (in R$) Common shares 0.39 0.39 1.05 0.39 Preferred shares 0.42 0.39 1.16 0.39 TELEFÔNICA BRASIL S.A. Statements of Cash Flows Six-month periods ended June 30, 2016 and 2015 (In thousands of Reais ) Company Consolidated Total cash generated from operating activities 4,070,188 2,721,001 5,040,548 3,323,699 Expenses (incomes) not representing changes in cash 6,859,295 6,117,360 8,151,367 7,297,753 Income before taxes 2,275,759 1,860,642 2,500,115 2,029,095 Depreciation and amortization 3,389,592 2,810,898 3,866,606 3,099,990 Foreign exchange gain (losses) on loans 13,739 (141,854) 13,739 81,307 Currency variations gain (losses) 239,156 163,103 229,000 171,137 Equity pick-up (450,380) (327,452) (724) (672) Losses (gains) on write-off/disposal of property 21,415 (457,619) 27,987 Estimated impairment losses on accounts receivable 577,628 543,545 661,433 609,212 Provision for (reversal from) suppliers 318,334 321,637 332,457 370,073 Write-off and reversal of estimated losses from impairment and obsolescence of inventories (15,061) (20,020) (16,034) Pension plans and other post-retirement benefits 21,594 (5,544) 21,586 Provisions for tax, labor, civil and regulatory contingencies 496,186 413,793 528,127 427,796 Interest expenses 507,652 415,468 548,145 446,644 Other (31,652) 29,632 (44,348) 29,632 Increase or decrease in operating assets and liabilities Trade Accounts receivable (608,191) (664,268) (899,519) (757,292) Inventories 139,910 (156,409) 145,139 (179,920) Taxes recoverable 2,918 (100,492) (53,673) (104,794) Prepaid expenses (381,424) (446,092) (397,099) (441,228) Other current assets 31,723 6,998 18,875 (47,732) Other non-current assets 30,565 (131,989) 7,530 (131,961) Personnel, social charges and benefits 67,253 (141,562) 90,892 (133,789) Trade accounts payable (655,123) (277,052) (486,108) (398,411) Taxes, charges and contributions (118,816) (186,651) 30,031 (187,484) Interest paid (446,340) (402,210) (486,407) (441,248) Income and social contribution taxes paid - (370,109) (186,372) Other current liabilities (302,811) (655,362) (303,100) (711,380) Other non-current liabilities (390,940) (241,270) (407,271) (252,443) Total cash used in investment activities Acquisition of property, plant and equipment, and intangible assets (3,083,486) (3,649,959) (3,446,278) Cash from disposal of property, plant and equipment 765,208 6,224 765,480 6,438 Acquisition of company, net of cash and cash equivalents acquired of R$399,241 - (8,903,954) - (8,504,713) Capital increase in subsidiary - (2,766,694) - - Redemption of (investment in) judicial deposits (66,953) (118,733) (67,444) Dividends and interest on equity received 389,395 698,903 - - Net receipt of derivative contracts on acquisition of company - 682,695 - 682,695 Cash and cash equivalents for incorporation 358,579 - - - Total cash generated by (used in) financing activities 13,268,187 10,407,581 Repayment of loans, financing and debentures (1,266,125) (1,630,405) (4,120,130) Raising of loans and debentures - 12,580 - 12,580 Net receipt (payment) of derivative contracts 337,002 (66,983) 330,401 Payments referring to grouping of shares (103) (164) (103) Payment of dividends and interest on equity (1,841,617) (917) (1,841,617) Capital increase - 16,107,285 - 16,107,285 Direct costs of capital increase - (80,835) - (80,835) Increase (decrease) in cash and cash equivalents 856,528 2,555,923 338,867 2,401,978 Cash and cash equivalents at the beginning of the period 4,206,595 3,835,304 5,336,845 4,692,689 Cash and cash equivalents at the end of the period 5,063,123 6,391,227 5,675,712 7,094,667 Change in cash and cash equivalents in the period 856,528 2,555,923 338,867 2,401,978 TELEFÔNICA BRASIL S.A. Statements of Value Added Six-month periods ended June 30, 2016 and 2015 (In thousands of Reais ) Company Consolidated Revenues 25,196,800 22,895,400 28,548,619 25,570,351 Sales of goods and services 25,291,571 23,113,873 28,601,572 25,717,327 Other incomes 482,857 325,072 608,480 462,236 Estimated impairment losses from trade accounts receivable (543,545) (661,433) (609,212) Inputs purchased from third parties Cost of goods and products sold and services rendered (4,782,952) (5,925,740) (5,585,999) Materials, electric energy, third-party services and other expenses (4,142,841) (4,559,399) (4,337,047) Asset Loss/Recovery 472,794 (17,125) 478,147 (18,142) Gross value added 16,411,189 13,952,482 18,541,627 15,629,163 Withholdings Depreciation and amortization (3,389,592) (2,810,898) (3,866,606) (3,099,990) Net value added produced 13,021,597 11,141,584 14,675,021 12,529,173 Value added received in transfer 1,897,090 2,509,245 1,521,357 2,280,736 Equity pick-up 450,380 327,452 724 672 Financial income 1,446,710 2,181,793 1,520,633 2,280,064 Total value added for distribution 14,918,687 13,650,829 16,196,378 14,809,909 Value Added Distribution Personnel, social charges and benefits (1,381,041) (2,144,764) (1,584,065) Direct compensation (1,293,080) (988,852) (1,510,710) (1,139,503) Benefits (454,460) (327,772) (532,573) (371,755) FGTS (unemployment compensation fund) (87,265) (64,417) (101,481) (72,807) Taxes, charges and contributions (7,942,995) (7,480,692) (8,722,082) (8,075,850) Federal (2,300,095) (2,467,159) (2,682,492) (2,784,088) State (5,603,086) (4,981,565) (5,966,447) (5,201,917) Municipal (39,814) (31,968) (73,143) (89,845) Return on third-party capital (3,339,561) (3,411,806) (3,700,459) Interest (2,044,709) (2,339,969) (2,112,815) (2,635,259) Rental (1,178,452) (999,592) (1,298,991) (1,065,200) Return on equity (1,917,726) (1,449,535) (1,917,726) (1,449,535) Retained earnings (1,917,726) (1,449,535) (1,917,726) (1,449,535) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Six-month period ended June 30, 2016 (In thousands of Reais , unless otherwise stated) 1) THE COMPANY AND ITS OPERATIONS a) Background Information Telefônica Brasil S.A. (“Company” or “Telefônica Brasil”), is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions and authorizations it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of the Telefónica Group ( “Group”), the telecommunications industry leader in Spain, also present in several Europe and Latin America countries. At June 30, 2016 and December 31, 2015, Telefónica S.A. (“Telefónica”), the Group holding company based in Spain, held a total direct and indirect interest in the Company of 73.58%, including treasury shares (Note 22). The Company is listed in the Brazilian Securities and Exchange Commission (“CVM”) as a Publicly-Held company under Category A (issuers authorized to trade any marketable securities), and has shares traded on the São Paulo Stock Exchange (“BM&FBovespa”). The Company is also listed in the US Securities and Exchange Commission (“SEC”), of the United States of America, and its American Depositary Shares (“ADSs”) are classified in level II, backed only by preferred shares, and traded in the New York Stock Exchange (“NYSE”). b) Operations The Company is primarily engaged in rendering land-line telephone and data services in the State of São Paulo, under Fixed Switched Telephone Service (“STFC”) concession agreement, and Multimedia Communication Service (“SCM”, data communication, including broadband internet) authorization, respectively. The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of Region III, which comprises the state of São Paulo (except for cities within sector 33) and has authorization for land-line calls originated in Regions I and II, as established in the General Concession Plan (“PGO”). The Company is also authorized to render other telecommunications services, such as SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services), especially by means of DTH and cable technologies. With the incorporation of GVT Part. (note 1c)), the Company started to operate in the provision of STFC, SCM and pay TV ("SEAC") throughout the Brazilian territory. In accordance with the service concession agreement, every two years, during the agreement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenues, net of applicable taxes and social contribution taxes (Note 21). The Company’s current STFC concession agreement is valid until December 31, 2025. In accordance with the SMP authorization agreements, every two years, after the first renewal of these agreements, the Company shall pay a fee equivalent to 2% of its prior-year revenues, net of applicable taxes and social contribution taxes, related to the application of Basic and Alternative Services Plans (Note 21). These agreements can be extended only once for a term of 15 years. Service concessions and authorizations are granted by ANATEL, under the terms of Law No. 9472 of July 16, 1997 - General Telecomunication Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986, of July 18, 2000, and No. 12485, of September 12, 2011. Operation of such concessions is subject to supplementary regulations and plans. Page. 10 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Six-month period ended June 30, 2016 (In thousands of Reais , unless otherwise stated) In the auction for sale of the remaining radiofrequency bands of 1,800 MHz, 1,900 MHz and 2,500 MHz, held by the National Telecommunications Agency (ANATEL) on December 17, 2015, the Company was the out bidder of seven 2,500MHz frequency lots, having offered the amount of R$185,450, as follows: lot E2 DDD11 Greater São Paulo - R$110,250; lot E18 DDD21 Greater Rio - R$55,000; lot E39 DDD48 Florianópolis and region - R$500; lot E43 DDD51 Greater Porto Alegre - R$16,690; lot E46 DDD54 Caxias do Sul and region - R$2,085; lot E51 DDD63 Palmas and region - R$400; and lot E58 DDD67 Dourados and region - R$525. To the preparation of interim financial statements, the contract these radio had not yet been signed between the Company and ANATEL The information on the operation areas (regions) and due dates of the radiofrequency authorizations for SMP services is the same of Note 1b) Operations as disclosed in the financial statements for the year ended December 31, 2015. c) Corporate Restructuring In the Special Shareholders’ Meeting (“SSM”) held on April 1, 2016, approved the Corporate Restructuring in accordance with the terms and conditions proposed of March 14, 2016, as described below. GVT Holdings SA ("GVTPart.") Was the parent company of Global Village Telecom S.A. ("GVT"), companies which were controlled by the Company from May 28, 2015 to April 1, 2016 (Note 3). GVT was the direct controlling company of POP Internet Ltda. (“POP”), and indirect controlling company of Innoweb Ltda. (“Innoweb”), Brazil-based. POP is a provider of free Internet access. Innoweb (subsidiary of POP) provides telephone services using VoIP technology, which allows calls using the Internet at lower costs than those using conventional telephone technology, using dedicated circuits. The Corporate Restructuring involved the Company and its wholly-owned subsidiary, GVTPart. (holding company whose business purpose is to hold interest in other national or foreign companies, as shareholder), preceded by restructuring involving its subsidiaries; namely GVT (whose business purpose is to render land-line telecommunication services, including pay-TV services in all regions of Brazil) and POP. The corporate structure, considering only the companies involved in the Corporate Restructuring March 31, 2016 was as follows: The Corporate Restructuring aims at standardizing the services provided by the companies involved in this process by (i) concentrating the rendering of telecommunication services on one single company, that is, the Company; and (ii) migration of activities that were provided by GVT, specifically those that were not related to telecommunications services for POP. As such, the simplification of the corporate structure and the concentration of telecommunication services on the Company will lead to a converging environment, facilitating consolidation and confluence of the offering of telecommunication services and service packages; optimizing administrative and operating costs; and standardizing the operations of the companies involved in the Corporate Restructuring. Page. 11 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Six-month period ended June 30, 2016 (In thousands of Reais , unless otherwise stated) The Corporate Restructuring was approved by ANATEL through Ruling No. 50169, of January 22, 2016, which was published in the Federal Official Gazette (“DOU”) on January 28, 2016 with the conditions provided therein. The Corporate Restructuring occurred on the same date and as follows: (i) GVT was spun off and involving assets, rights and obligations related to the telecommunications activities, its net assets relating to property, rights and obligations connected to telecommunications activities was absorbed by GVTPart., while other net assets relating to property, rights and obligations connected to activities other than telecommunications was absorbed by POP; and (iii) the net assets of GVTPart. (after the merger of GVT’s net assets, item (i)) was merged into the Company. After the intended Corporate Restructuring, the corporate structure considering only the companies involved in the Corporate Restructuring it is started to be as follows: Given that the merger of GVTPart. into the Company does not require capital increase or change in shareholders’ interest in the Company, since GVTPart. was a wholly-owned subsidiary of the Company, the replacement of shares held by the shareholders in GVTPart. with shares in the Company is not applicable. Consequently, there are no minority interests to be considered and, therefore, according to the CVM’s position in similar prior cases, and on the terms of CVM Resolution No. 559/08, the provisions of article 264 of Law No. 6404/76 and its further amendments do not apply either. Additionally, in relation to the transaction that precedes the merger of GVTPart into the Company, the replacement of shares is not applicable, since GVT is a subsidiary of GVTPart. and of the Company itself, thus there are no minority shareholders. On the terms of article 137 of Law No. 6404/76 and its further amendments, the Corporate Restructuring does not entitle Company’s shareholders the right of withdrawal. Furthermore, considering that there are no minority shareholders of GVTPart., since it is a wholly-owned subsidiary of the Company, there is no question of right to withdrawal and exercise of the right to withdraw of non-controlling shareholders of GVTPart., as provided for in article 136, item iv, and article 137 of Law No. 6404/76 and its further amendments. 2) BASIS OF PREPARATION AND PRESENTATION OF THE QUARTERLY FINANCIAL STATEMENTS 2.1) Statement of Compliance The individual (Company) and consolidated quarterly financial statements were prepared and are presented in accordance with the accounting practices adopted in Brazil, which comprise CVM deliberations and CPC (Accounting Pronouncements Committee) pronouncements, guidelines and interpretations issued by the International Financial Accounting Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB). All significant information in the financial statements, and solely such information, are disclosed and correspond to that used by management in its administration. The quarterly financial statements were prepared pursuant to the accounting principles, practices and criteria consistent with those adopted in preparing the financial statements for the year ended December 31, 2015 (Note 3 – “Summary of Significant Accounting Practices”), and must be analyzed jointly with the referred financial statements. The consolidated IFRS (Consolidated) have been prepared and are presented in accordance with CPC 21 (R1) Interim Statements and IAS 34 - Interim Financial Reporting issued by the IASB and standards established as Resolution nº 739 of the CVM. Page. 12 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Six-month period ended June 30, (In thousands of Reais , unless otherwise stated) The accounting standarts adopted in Brazil require the presentation of the Statement of Value Added ("DVA"), individual and consolidated, while IFRS does not require submission. As a result, under IFRS standards, the DVA is being presented as supplementary information, without prejudice to all of these quarterly financial statements. 2.2) Bases of Preparation and Presentation The quarterly financial statements are presented in thousands of reais (except when otherwise indicated), which is the Company's functional currency have been prepared assuming the normal continuity of the Company and comparing for the six-month periods ended June 30, 2016 and 2015, except for the balance sheet comparing the positions on June 30, 2016 to December 31, 2015. The Board of Directors authorized the issuance of these quarterly financial statements at the meeting held on July 25, 2016. For comparability of the consolidated interim financial statements (income statement, statements of comprehensive income, statements of value added and statements of cash flows) for the six months ended June 30, 2016 and 2015, must consider the effects of consolidating GVTPart. from 1 May 2015. In compliance with CVM Instruction No. 565, of June 15, 2015, the Company reports, in Note 35, a pro-forma consolidated income statements (not audited or reviewed) for the six-month period ended June 30, 2015, and for the year ended December 31, 2015. Some figures on the notes to the quarterly financial statements were reclassified to allow comparability between the information for the six-month periods ended June 30, 2016 and 2015, where applicable. The quarterly financial statements were prepared pursuant to the accounting principles, practices and criteria consistent with those adopted in preparing the financial statements for the year ended December 31, 2015, as well as the new pronouncements, interpretations and amendments that had been published, as described below: IFRS 5 Non-current Assets Held for Sale and Discontinued Operations , revision: The amendments to this standard provide a guidance regarding the accounting treatment to be adopted upon the reclassification of an asset (or group of assets) from the “held for sale” category to the “distribution to shareholders” category (or conversely).
